Little Frieda Nutt was born on July 6, 1942, in Ashley county, Arkansas, where her parents then lived. Her father entered the Armed Services, and her mother became enamored of another man. A divorce resulted. The mother has re-married and lives in New York City. The father is in the Army, and will shortly re-marry. Thus little Frieda, through no fault of her own, will never have what every child is entitled to: a home with both her natural parents. I maintain that when people bring a child into this world, then, as parents, they should make their first duties to be the maintaining of a normal home for such child. Each of Frieda's parents has failed her in this duty; and the Courts are now asked to decide Frieda's home.
What is for the best interest of this little child? That is a most difficult question. These child custody cases are the most serious ones to be decided. They require prayerful consideration. If a mistake be made in a case involving land or money, then the aggrieved party suffers only a financial loss; but if a mistake be made in a child custody case, then the entire life of the child may be ruined: "As the twig is bent, so the tree is inclined." On the cold printed page, that comes to this court, and without having seen the child or the parents, I cannot say that the Chancellor was in error. He saw the child, the parents and all the witnesses, and heard them testify. I am unwilling to reverse his findings. *Page 35 
I cannot agree to take this child from the paternal grandparents, who live in Hamburg, Arkansas, and give her to the mother who lives in an apartment house in New York City. In Hamburg, the child will be with her little first cousins. She will be sent regularly to Day School and Sunday School. She will grow up under conditions somewhere approaching normal. In New York, the child will be in an apartment building with her mother and step-father. He is the father of four other children, but he does not have them with him, so there is no showing that Frieda will have any little playmates in New York City. She was not regularly sent to Sunday School when her mother had her in New York City some time ago. It may be argued that Mr. Tucciarone (the step-father) will lavish money on Frieda in New York, and that the grandfather in Hamburg is only a janitor in a small church. But even so, I seem to remember the words of Holy Writ: "I had rather be a door-keeper in the house of my God than to dwell in the tents of wickedness."
On the whole case, I am not convinced that the learned Chancellor was in error in determining that the best interest of the child would be served by leaving her with her Christian grandparents in Hamburg. So I must respectfully dissent; and I am authorized to state that Mr. Justice MILLWEE joins me in this dissent.